
	
		II
		112th CONGRESS
		1st Session
		S. 820
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Shelby introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To repeal the current Internal Revenue Code
		  and replace it with a flat tax, thereby guaranteeing economic growth and
		  greater fairness for all Americans.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Simplified, Manageable, And
			 Responsible Tax Act or the SMART Act.
			(b)Table of contents
				
					Sec. 1. Short title; table of
				contents.
					Title I—Tax reduction and
				simplification
					Sec. 101. Individual income
				tax.
					Sec. 102. Tax on business
				activities.
					Sec. 103. Simplification of
				rules relating to qualified retirement plans.
					Sec. 104. Repeal of alternative
				minimum tax.
					Sec. 105. Repeal of
				credits.
					Sec. 106. Repeal of estate and
				gift taxes and obsolete income tax provisions.
					Sec. 107. Effective
				date.
					Title II—Supermajority required
				for tax changes
					Sec. 201. Supermajority
				required.
				
			ITax reduction and simplification
			101.Individual income tax
				(a)In generalSection 1 of the Internal Revenue Code
			 of 1986 is amended to read as follows:
					
						1.Tax imposedThere is hereby imposed on the taxable
				income of every individual a tax equal to 17 percent of the taxable income of
				such individual for such taxable
				year.
						.
				(b)Taxable
			 incomeSection 63 of such
			 Code is amended to read as follows:
					
						63.Taxable income
							(a)In generalFor purposes of this subtitle, the term
				taxable income means the excess of—
								(1)the sum of—
									(A)wages (as defined in section 3121(a)
				without regard to paragraph (1) thereof) which are paid in cash and which are
				received during the taxable year for services performed in the United
				States,
									(B)retirement distributions which are
				includible in gross income for such taxable year, plus
									(C)amounts received under any law of the
				United States or of any State which is in the nature of unemployment
				compensation, over
									(2)the standard deduction.
								(b)Standard deduction
								(1)In generalFor purposes of this subtitle, the term
				standard deduction means the sum of—
									(A)the basic standard deduction, plus
									(B)the additional standard deduction.
									(2)Basic standard deductionFor purposes of paragraph (1), the basic
				standard deduction is—
									(A)$26,810 in the case of—
										(i)a joint return, or
										(ii)a surviving spouse (as defined in section
				2(a)),
										(B)$17,120 in the case of a head of household
				(as defined in section 2(b)), and
									(C)$13,410 in the case of an
				individual—
										(i)who is not married and who is not a
				surviving spouse or head of household, or
										(ii)who is a married individual filing a
				separate return.
										(3)Additional standard deductionFor purposes of paragraph (1), the
				additional standard deduction is $5,780 for each dependent (as defined in
				section 152) who is described in section 151(c) for the taxable year and who is
				not required to file a return for such taxable year.
								(c)Retirement distributionsFor purposes of subsection (a), the term
				retirement distribution means any distribution from—
								(1)a plan described in section 401(a) which
				includes a trust exempt from tax under section 501(a),
								(2)an annuity plan described in section
				403(a),
								(3)an annuity contract described in section
				403(b),
								(4)an individual retirement account described
				in section 408(a),
								(5)an individual retirement annuity described
				in section 408(b),
								(6)an eligible deferred compensation plan (as
				defined in section 457),
								(7)a governmental plan (as defined in section
				414(d)), or
								(8)a trust described in section
				501(c)(18).
								Such term includes any plan,
				contract, account, annuity, or trust which, at any time, has been determined by
				the Secretary to be such a plan, contract, account, annuity, or trust.(d)Income of certain childrenFor purposes of this subtitle—
								(1)an individual’s taxable income shall
				include the taxable income of each dependent child of such individual who has
				not attained age 14 as of the close of such taxable year, and
								(2)such dependent child shall have no
				liability for tax imposed by section 1 with respect to such income and shall
				not be required to file a return for such taxable year.
								(e)Inflation adjustment
								(1)In generalIn the case of any taxable year beginning
				in a calendar year after 2012, each dollar amount contained in subsection (b)
				shall be increased by an amount determined by the Secretary to be equal
				to—
									(A)such dollar amount, multiplied by
									(B)the cost-of-living adjustment for such
				calendar year.
									(2)Cost-of-living adjustmentFor purposes of paragraph (1), the
				cost-of-living adjustment for any calendar year is the percentage (if any) by
				which—
									(A)the CPI for the preceding calendar year,
				exceeds
									(B)the CPI for the calendar year 2011.
									(3)CPI for any calendar yearFor purposes of paragraph (2), the CPI for
				any calendar year is the average of the Consumer Price Index as of the close of
				the 12-month period ending on August 31 of such calendar year.
								(4)Consumer Price IndexFor purposes of paragraph (3), the term
				Consumer Price Index means the last Consumer Price Index for
				all-urban consumers published by the Department of Labor. For purposes of the
				preceding sentence, the revision of the Consumer Price Index which is most
				consistent with the Consumer Price Index for calendar year 1986 shall be
				used.
								(5)RoundingIf any increase determined under paragraph
				(1) is not a multiple of $10, such increase shall be rounded to the next
				highest multiple of $10.
								(f)Marital
				statusFor purposes of this
				section, marital status shall be determined under section
				7703.
							.
				102.Tax on business activities
				(a)In generalSection 11 of the Internal Revenue
			 Code of 1986 (relating to tax imposed on corporations) is amended to read as
			 follows:
					
						11.Tax imposed on business activities
							(a)Tax imposedThere is hereby imposed on every person
				engaged in a business activity a tax equal to 17 percent of the business
				taxable income of such person.
							(b)Liability for taxThe tax imposed by this section shall be
				paid by the person engaged in the business activity, whether such person is an
				individual, partnership, corporation, or otherwise.
							(c)Business taxable incomeFor purposes of this section—
								(1)In generalThe term business taxable
				income means gross active income reduced by the deductions specified in
				subsection (d).
								(2)Gross active income
									(A)In generalFor purposes of paragraph (1), the term
				gross active income means gross receipts from—
										(i)the sale or exchange of property or
				services in the United States by any person in connection with a business
				activity, and
										(ii)the export of property or services from the
				United States in connection with a business activity.
										(B)ExchangesFor purposes of this section, the amount
				treated as gross receipts from the exchange of property or services is the fair
				market value of the property or services received, plus any money
				received.
									(C)Coordination with special rules for
				financial services, etcExcept as provided in subsection
				(e)—
										(i)the term property does not
				include money or any financial instrument, and
										(ii)the term services does not
				include financial services.
										(3)Exemption from tax for activities of
				governmental entities and tax-exempt organizationsFor
				purposes of this section, the term business activity does not
				include any activity of a governmental entity or of any other organization
				which is exempt from tax under this chapter.
								(d)Deductions
								(1)In generalThe deductions specified in this subsection
				are—
									(A)the cost of business inputs for the
				business activity,
									(B)wages (as defined in section 3121(a)
				without regard to paragraph (1) thereof) which are paid in cash for services
				performed in the United States as an employee, and
									(C)retirement contributions to or under any
				plan or arrangement which makes retirement distributions (as defined in section
				63(c)) for the benefit of such employees to the extent such contributions are
				allowed as a deduction under section 404.
									(2)Business inputs
									(A)In generalFor purposes of paragraph (1), the term
				cost of business inputs means—
										(i)the amount paid for property sold or used
				in connection with a business activity,
										(ii)the amount paid for services (other than
				for the services of employees, including fringe benefits paid by reason of such
				services) in connection with a business activity, and
										(iii)any excise tax, sales tax, customs duty, or
				other separately stated levy imposed by a Federal, State, or local government
				on the purchase of property or services which are for use in connection with a
				business activity.
										Such term shall not include any
				tax imposed by chapter 2 or 21.(B)ExceptionsSuch term shall not include—
										(i)items described in subparagraphs (B) and
				(C) of paragraph (1), and
										(ii)items for personal use not in connection
				with any business activity.
										(C)ExchangesFor purposes of this section, the amount
				treated as paid in connection with the exchange of property or services is the
				fair market value of the property or services exchanged, plus any money
				paid.
									(e)Special rules for financial intermediation
				service activitiesIn the
				case of the business activity of providing financial intermediation services,
				the taxable income from such activity shall be equal to the value of the
				intermediation services provided in such activity.
							(f)Exception for services performed as
				employeeFor purposes of this
				section, the term business activity does not include the
				performance of services by an employee for the employee’s employer.
							(g)Carryover of credit-Equivalent of excess
				deductions
								(1)In generalIf the aggregate deductions for any taxable
				year exceed the gross active income for such taxable year, the
				credit-equivalent of such excess shall be allowed as a credit against the tax
				imposed by this section for the following taxable year.
								(2)Credit-equivalent of excess
				deductionsFor purposes of
				paragraph (1), the credit-equivalent of the excess described in paragraph (1)
				for any taxable year is an amount equal to—
									(A)the sum of—
										(i)such excess, plus
										(ii)the product of such excess and the 3-month
				Treasury rate for the last month of such taxable year, multiplied by
										(B)the rate of the tax imposed by subsection
				(a) for such taxable year.
									(3)Carryover of unused creditIf the credit allowable for any taxable
				year by reason of this subsection exceeds the tax imposed by this section for
				such year, then (in lieu of treating such excess as an overpayment) the sum
				of—
									(A)such excess, plus
									(B)the product of such excess and the 3-month
				Treasury rate for the last month of such taxable year, shall be allowed as a
				credit against the tax imposed by this section for the following taxable
				year.
									(4)3-month Treasury rateFor purposes of this subsection, the
				3-month Treasury rate is the rate determined by the Secretary based on the
				average market yield (during any 1-month period selected by the Secretary and
				ending in the calendar month in which the determination is made) on outstanding
				marketable obligations of the United States with remaining periods to maturity
				of 3 months or
				less.
								.
				(b)Tax on tax-Exempt entities providing
			 noncash compensation to employeesSection 4977 of such Code is amended to
			 read as follows:
					
						4977.Tax on noncash compensation provided to
				employees not engaged in business activity
							(a)Imposition of taxThere is hereby imposed a tax equal to 17
				percent of the value of excludable compensation provided during the calendar
				year by an employer for the benefit of employees to whom this section
				applies.
							(b)Liability for taxThe tax imposed by this section shall be
				paid by the employer.
							(c)Excludable compensationFor purposes of subsection (a), the term
				excludable compensation means any remuneration for services
				performed as an employee other than—
								(1)wages (as defined in section 3121(a)
				without regard to paragraph (1) thereof) which are paid in cash,
								(2)remuneration for services performed outside
				the United States, and
								(3)retirement contributions to or under any
				plan or arrangement which makes retirement distributions (as defined in section
				63(c)).
								(d)Employees to whom section
				appliesThis section shall
				apply to an employee who is employed in any activity by—
								(1)any organization which is exempt from
				taxation under this chapter, or
								(2)any agency or instrumentality of the United
				States, any State or political subdivision of a State, or the District of
				Columbia.
								.
				103.Simplification of rules relating to
			 qualified retirement plans
				(a)In generalThe following provisions of the Internal
			 Revenue Code of 1986 are hereby repealed:
					(1)Nondiscrimination rules
						(A)Paragraphs (4) and (5) of section 401(a)
			 (relating to nondiscrimination requirements).
						(B)Sections 401(a)(10)(B) and 416 (relating to
			 top heavy plans).
						(C)Section 401(a)(17) (relating to
			 compensation limit).
						(D)Sections 401(a)(26) and 410(b) (relating to
			 minimum participation and coverage requirements).
						(E)Paragraphs (3), (8), (11), and (12) of
			 sections 401(k), and section 4979 (relating to actual deferral
			 percentage).
						(F)Section 401(l) (relating to permitted
			 disparity in plan contributions or benefits).
						(G)Section 401(m) (relating to
			 nondiscrimination test for matching contributions and employee
			 contributions).
						(H)Paragraphs (1)(D) and (12) of section
			 403(b) (relating to nondiscrimination requirements).
						(I)Paragraph (3) of section 408(k) and
			 paragraph (6) (other than subparagraph (A)(i)) of such section (relating to
			 simplified employee pensions).
						(2)Contribution limits
						(A)Sections 401(a)(16), 403(b) (2) and (3),
			 and 415 (relating to limitations on benefits and contributions under qualified
			 plans).
						(B)Sections 401(a)(30) and 402(g) (relating to
			 limitation on exclusion for elective deferrals).
						(C)Paragraphs (3) and (7) of section 404(a)
			 (relating to percentage of compensation limits).
						(D)Section 404(l) (relating to limit on
			 includible compensation).
						(3)Restrictions on distributions
						(A)Section 72(t) (relating to 10-percent
			 additional tax on early distributions from qualified retirement plans).
						(B)Sections 401(a)(9), 403(b)(10), and 4974
			 (relating to minimum distribution rules).
						(C)Section 402(e)(4) (relating to net
			 unrealized appreciation).
						(4)Special requirements for plan benefitting
			 self-employed individualsSubsections (a)(10)(A) and (d) of section
			 401.
					(5)Prohibition of tax-exempt organizations and
			 governments from having qualified cash or deferred arrangementsSection 401(k)(4)(B).
					(b)Employer reversions of excess pension
			 assets permitted subject only to income inclusion
					(1)Repeal of tax on employer
			 reversionsSection 4980 of
			 such Code is hereby repealed.
					(2)Employer reversions permitted without plan
			 terminationSection 420 of
			 such Code is amended to read as follows:
						
							420.Transfers of excess pension assets
								(a)In generalIf there is a qualified transfer of any
				excess pension assets of a defined benefit plan (other than a multiemployer
				plan) to an employer—
									(1)a trust which is part of such plan shall
				not be treated as failing to meet the requirements of section 401(a) or any
				other provision of law solely by reason of such transfer (or any other action
				authorized under this section), and
									(2)such transfer shall not be treated as a
				prohibited transaction for purposes of section 4975.
									The gross income of the employer
				shall include the amount of any qualified transfer made during the taxable
				year.(b)Qualified transferFor purposes of this section—
									(1)In generalThe term qualified transfer
				means a transfer—
										(A)of excess pension assets of a defined
				benefit plan to the employer, and
										(B)with respect to which the vesting
				requirements of subsection (c) are met in connection with the plan.
										(2)Only 1 transfer per yearNo more than 1 transfer with respect to any
				plan during a taxable year may be treated as a qualified transfer for purposes
				of this section.
									(c)Vesting requirements of plans transferring
				assetsThe vesting
				requirements of this subsection are met if the plan provides that the accrued
				pension benefits of any participant or beneficiary under the plan become
				nonforfeitable in the same manner which would be required if the plan had
				terminated immediately before the qualified transfer (or in the case of a
				participant who separated during the 1-year period ending on the date of the
				transfer, immediately before such separation).
								(d)Definition and special ruleFor purposes of this section—
									(1)Excess pension assetsThe term excess pension assets
				means the excess (if any) of—
										(A)the amount determined under section
				412(c)(7)(A)(ii), over
										(B)the greater of—
											(i)the amount determined under section
				412(c)(7)(A)(i), or
											(ii)125 percent of current liability (as
				defined in section 412(c)(7)(B)).
											The determination under this
				paragraph shall be made as of the most recent valuation date of the plan
				preceding the qualified transfer.(2)Coordination with section 412In the case of a qualified transfer—
										(A)any assets transferred in a plan year on or
				before the valuation date for such year (and any income allocable thereto)
				shall, for purposes of section 412, be treated as assets in the plan as of the
				valuation date for such year, and
										(B)the plan shall be treated as having a net
				experience loss under section 412(b)(2)(B)(iv) in an amount equal to the amount
				of such transfer and for which amortization charges begin for the first plan
				year after the plan year in which such transfer occurs, except that such
				section shall be applied to such amount by substituting 10 plan
				years for 5 plan
				years.
										.
					104.Repeal of alternative minimum
			 taxPart VI of subchapter A of
			 chapter
			 1 of the Internal Revenue Code of 1986 is hereby
			 repealed.
			105.Repeal of creditsPart IV of subchapter A of
			 chapter
			 1 of the Internal Revenue Code of 1986 is hereby
			 repealed.
			106.Repeal of estate and gift taxes and
			 obsolete income tax provisions
				(a)Repeal of estate and gift taxes
					(1)In generalSubtitle B of the Internal Revenue Code of
			 1986 is hereby repealed.
					(2)Effective
			 dateThe repeal made by
			 paragraph (1) shall apply to the estates of decedents dying, and gifts and
			 generation-skipping transfers made, after December 31, 2011.
					(b)Repeal of obsolete income tax
			 provisions
					(1)In generalExcept as provided in paragraph (2),
			 chapter 1 of the Internal Revenue Code of 1986 is hereby repealed.
					(2)ExceptionsParagraph (1) shall not apply to—
						(A)sections 1, 11, and 63 of such Code, as
			 amended by this Act,
						(B)those provisions of chapter 1 of such Code
			 which are necessary for determining whether or not—
							(i)retirement distributions are includible in
			 the gross income of employees, or
							(ii)an organization is exempt from tax under
			 such chapter, and
							(C)subchapter D of such chapter 1 (relating to
			 deferred compensation).
						107.Effective
			 dateExcept as otherwise
			 provided in this title, the amendments made by this title shall apply to
			 taxable years beginning after December 31, 2011.
			IISupermajority required for tax
			 changes
			201.Supermajority required
				(a)In generalIt shall not be in order in the House of
			 Representatives or the Senate to consider any bill, joint resolution, amendment
			 thereto, or conference report thereon that includes any provision that—
					(1)increases any Federal income tax
			 rate,
					(2)creates any additional Federal income tax
			 rate,
					(3)reduces the standard deduction, or
					(4)provides any exclusion, deduction, credit,
			 or other benefit which results in a reduction in Federal revenues.
					(b)Waiver or suspensionThis section may be waived or suspended in
			 the House of Representatives or the Senate only by the affirmative vote of
			 three-fifths of the Members, duly chosen and sworn.
				
